Case 18-16161        Doc 27     Filed 12/10/18     Entered 12/10/18 16:23:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 16161
         Rosalind Brantley
         Johnnie Brantley
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/05/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/25/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16161             Doc 27         Filed 12/10/18    Entered 12/10/18 16:23:26               Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $1,074.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $1,074.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $1,025.68
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $48.32
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $1,074.00

 Attorney fees paid and disclosed by debtor:                        $200.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim           Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted        Allowed        Paid         Paid
 Choice Recovery                         Unsecured         394.00           NA             NA            0.00       0.00
 Cmre. 877-572-7555                      Unsecured      6,252.00            NA             NA            0.00       0.00
 Comenity Bank/avenue                    Unsecured         520.00           NA             NA            0.00       0.00
 Comenity Bank/carsons                   Unsecured         401.00           NA             NA            0.00       0.00
 Comenity Bank/Lnbryant                  Unsecured         352.00           NA             NA            0.00       0.00
 CREDITORS DISCOUNT & A                  Unsecured         834.00           NA             NA            0.00       0.00
 CREDITORS DISCOUNT & A                  Unsecured         340.00           NA             NA            0.00       0.00
 Federal National Mortgage Association   Secured      235,000.00    239,037.98      239,037.98           0.00       0.00
 Federal National Mortgage Association   Secured       23,000.00     16,788.45       16,788.45           0.00       0.00
 I C System Inc                          Unsecured         142.00           NA             NA            0.00       0.00
 Kohls/Capone                            Unsecured      1,954.00            NA             NA            0.00       0.00
 M3 Financial Services                   Unsecured          16.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         454.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         165.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         113.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         110.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         385.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         228.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         165.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         110.00           NA             NA            0.00       0.00
 Merchants Credit Guide                  Unsecured          60.00           NA             NA            0.00       0.00
 Midland Funding                         Unsecured         383.00           NA             NA            0.00       0.00
 Midland Funding                         Unsecured      2,042.00            NA             NA            0.00       0.00
 Personal Finance/marin                  Unsecured      1,283.00            NA             NA            0.00       0.00
 PORTFOLIO RECOV ASSOC                   Unsecured      1,132.00            NA             NA            0.00       0.00
 PORTFOLIO RECOV ASSOC                   Unsecured         763.00           NA             NA            0.00       0.00
 PORTFOLIO RECOV ASSOC                   Unsecured         765.00           NA             NA            0.00       0.00
 PORTFOLIO RECOV ASSOC                   Unsecured         627.00           NA             NA            0.00       0.00
 Santander Consumer USA                  Unsecured      5,712.00            NA             NA            0.00       0.00
 Target/td                               Unsecured         925.00           NA             NA            0.00       0.00
 TD BANK USA/TARGETCRED                  Unsecured         477.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-16161     Doc 27    Filed 12/10/18    Entered 12/10/18 16:23:26                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim        Claim         Principal       Int.
 Name                          Class    Scheduled      Asserted     Allowed          Paid          Paid
 TD BANK USA/TARGETCRED     Unsecured         925.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                           $239,037.98                  $0.00               $0.00
       Mortgage Arrearage                          $16,788.45                  $0.00               $0.00
       Debt Secured by Vehicle                          $0.00                  $0.00               $0.00
       All Other Secured                                $0.00                  $0.00               $0.00
 TOTAL SECURED:                                   $255,826.43                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                        $1,074.00
        Disbursements to Creditors                            $0.00

 TOTAL DISBURSEMENTS :                                                                     $1,074.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16161        Doc 27      Filed 12/10/18     Entered 12/10/18 16:23:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
